DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Vigano et al. (US 20150022421 A1, hereinafter “Vigano”),
Coldrey et al. (US 20120003925 A1, hereinafter “Coldrey”)
Smoot et al. (US 20180152235 A1, hereinafter “Smoot”)
Miyagawa et al. (US 20160345189 A1, hereinafter “Miyagawa”)
Iigusa et al (US 20050206573 A1, hereinafter “Iigusa”)
 Response to Arguments
Applicant’s Arguments/Remarks filed on 01/11/2021 have been fully considered and are moot in view of new ground or rejections set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al. (US 20180152235 A1, herein after “Smoot”) in view of Miyagawa et al. (US 20160345189 A1, hereinafter “Miyagawa”) and in view of Cho et al. (US 20110077013 A1, hereinafter “Cho”) and further in view of Iigusa et al (US 20050206573 A1, hereinafter “Iigusa”).
Regarding claim 1:
Smoot teaches a megastructure reflector in a wireless communication system (Smoot [0037], [0051], [0166],  fig. 1, where Smoot teaches a relay wireless communication device or a crosslink to receive RF signals from Rx-satellite 104-1 and to transmit RF signals to Tx-satellite 104-2), comprising: 
a transceiver unit configured to receive a plurality transmissions from a base station (Smoot [0051]-[0054], figs. 1, 3-5, where Smoot discloses a transceiver communication system (102) for receiving communication from base station (107). Note that elements 107, 104 and 102 can all considered transceivers.)  
a radiating structure comprising a plurality of subarrays of radiating cells configured  to radiate the plurality of transmissions to a plurality of user equipment (UE), that are respectively located in  a non-line-of-sight area with respect to the base station (Smoot  [0051]-[0054], [0166]-[0168],  figs. 1, 3-5, 6, 12 and 13 where Smoot discloses the antenna of the transceiver can be formed by a plurality of arrays radiating cells for receiving RF signals from Rx-satellite 104-1  and arrays of radiating cells for transmitting RF signals to Tx-satellite 104-2; 
(Smoot [0108], [0122], [0156], [0179], [0182], [0189], fig. 6).where Smoot discloses that terminal (the relay) perform tracking of the destination satellite (user) and control the antenna arrays to direct or radiate the beam to the user).
Smoot fails to explicitly teach radiating the transmissions in multiple directions as multiple directional beamforms each subarray of the plurality of subarrays configured to radiate the transmissions at a given direction provided by the transceiver unit and in response to an identification of a position of at least one UE of the plurality of UEs with respect to the base station.
However, Smooth teaches forming and steering transmit and receive beams through separate antennas and can search and communicate with multiple satellite using one or more arrays of antennas (Smoot [0026], [0052], [0079]-[0180]). As a result it is clear in the disclosure that multiple beam formed by multiple arrays are controlled to radiate beams in multiple directions by controlling the array using disclosed controller. Nevertheless, Miyagawa teaches a relay (40) that can generate a plurality of beams where each beam is directed in a particular geographic area and serve different users in the respective area (Miyagawa [0021]-[0022], figs. 2, 6, 7-8, 12).
Therefore, taking the teachings of Smoot and Miyagawa as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application 
Smoot in view of Miyagawa fails to explicitly teach if the first user and the second user are located in a non-line-of-sight area with respect to the base station.
Cho teaches an improved repeater communication system wherein a base station establishes communication with a plurality of users in a non-line of sight communication using relays or repeaters and beamforming is used between the base station, the relays and the users. The base station communicate to non-line of sight user terminals (12) via relay (11) that is obstructed for example by a building and each beam can be directed in the direction of a particular user (Cho [0014]-[0016], figs. 1 and 2).
Therefore,  taking the teachings of Smoot, Miyagawa and Cho as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a relay wherein the relay receives control signal from the based station of a controlling node to control the antennal elements in order to transmit the signal in a desired directions toward the location of each desired user equipment when the base station cannot reach the user due to obstructions or the like in order to achieve better communication and ensured a good channel and minimizing interference by directing the antenna beam toward the desired receiver.
The combination above fails to teach wherein at least one cell of the plurality of subarravs of radiating cells is coupled to a varactor, the varactor configured to alter a reactance 
However, Iigusa teaches and array antenna device wherein antennas or antenna elements can contain directional controller to supply control voltages to varactor diodes to change reactance values of diodes and control directivity of antenna accordingly (Iigusa abstract, [222], [0278], figs, 1, 30, 39).
Therefore, taking the teachings of Smoot, Miyagawa and Cho and Iigusa as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have mechanism to control the reactances, in doing so control the antennas, using varactors in order to control the antennas, antenna beams, and/or beams direction to achieve better communication. 
Regarding claim 2:
Smoot in view of Miyagawa, in view of Cho and in view of Iigusa teaches wherein the radiating structure comprises a megastructure (Smoot [0052], [0164]-[0166]).
Regarding claim 3:
Smoot in view of Miyagawa, in view of Cho and in view of Iigusa teaches wherein at least one radiating cell comprises a metamaterial cell (Smoot [0052], [0164]-[0166], figs. 5, 9 and 12).
Regarding claim 4:
Smoot in view of Miyagawa, in view of Cho and in view of Iigusa teaches wherein the transceiver unit adjusts at least one subarray of the plurality of subarrays based on a control signal received from the base station on a control channel (Smoot [0052], [0164]-[0166], figs. 5, 9, 12 and 21, were Smoot discloses receiving information regarding the location of the user, from the base station to direct the transmission beam to the user where using control channel is one of the preferred method to send control information in modern wireless communication using current communication protocols).
Regarding claim 5:
Smoot in view of Miyagawa, in view of Cho and in view of Iigusa teaches further comprising an antenna feed configured to distribute the plurality of transmissions to the radiating structure in a plurality of transmission lines (Smoot [0052], figs. 5, 9, 12, 21).
Regarding claim 6:
Smoot in view of Miyagawa, in view of Cho and in view of Iigusa teaches wherein the metamaterial cell comprises a reactance control mechanism (Smoot [0168], [0189], fig. 6).
Regarding claim 7:
Smoot in view of Miyagawa, in view of Cho and in view of Iigusa teaches wherein the reactance control mechanism comprises a varactor coupled between a conductive area and a conductive loop in the metamaterial cell (Smoot [0189], fig. 6).
Regarding claim 8:
Smoot in view of Miyagawa, in view of Cho and in view of Iigusa teaches wherein the plurality of subarrays are arranged in layers (Smoot [0189], fig. 6).
Regarding claim 8:
Smoot in view of Miyagawa, in view of Cho and in view of Iigusa teaches wherein the plurality of subarrays are arranged in layers (Smoot [0189], fig. 6).
Regarding claim 9:
(Smoot [0037], [0051]-[0052], [0164]-[0166], figs. 5, 9, 12 and 21),   comprising:
a first set of megastructure cells configured to reflect a first set of transmissions from a base station to a first direction operating at a first frequency (Smoot [0037], [0051] - [0052], [0164]-[0166], figs. 5, 9, 12 and 21, where Smoot teaches),   
a second set of megastructure cells configured to reflect a second set of transmissions from the base station to a second direction (Smoot [0037], [0051]- [0052], [0164]-[0166], figs. 5, 9, 12 and 21, where Smoot teaches a plurality of arrays of radiating cells configured for receiving RF signals and arrays of radiating cells configured for transmitting RF signals; and
a set of reactance control devices, wherein each of the set of reactance control devices is configured to alter a reactance of at least one megastructure cell in response to identification of a position of at least one user equipment with respect to the base station ((Smoot [0037], [0051]- [0052], [0164]-[0166], figs. 5, 9, 12 and 21, where Smoot teaches wherein voltage between patch layer 631 and iris layer 633 can be modulated to tune the liquid crystal in the gap between the patch and the slots (e.g., tunable resonator/slot 610). Adjusting the voltage across liquid crystal 613 varies the capacitance of a slot (e.g., tunable resonator/slot 610). Accordingly, the reactance of a slot (e.g., tunable resonator/slot 610) can be varied by changing the capacitance. The resonant frequency of slot 610 affects the energy radiated from feed wave 605 propagating through the waveguide 
Smoot fails to explicitly teach radiating the transmissions in multiple directions as multiple directional beamforms. Each subarray of the plurality of subarrays configured to radiate 
However, Smooth teaches forming and steering transmit and receive beams through separate antennas and can search and communicate with multiple satellite using one or more arrays of antennas (Smoot [0026], [0052], [0079]-[0180]). As a result it is clear in the disclosure that multiple beam formed by multiple arrays are controlled to radiate beams in multiple directions by controlling the array using disclosed controller. Nevertheless, Miyagawa teaches a relay (40) that can generate a plurality of beams where each beam is directed in a particular geographic area and serve different users in the respective area (Miyagawa [0021]-[0022], figs. 2, 6, 7-8, 12).
Therefore, taking the teachings of Smoot and Miyagawa as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have controller to control a plurality of arrays (sub-arrays) to transmit beam in different direction corresponding the to where desired users are located, in order to communicate to a plurality of users while assuring that optimum communication are being performed by focusing each beam in the direction of each respective user.
The combination fails to explicitly teach if the first user and the second user located in a non-line-of-sight area with respect to the base station.
Cho teaches an improved repeater communication system wherein a base station establishes communication with a plurality of users in a non-line of sight communication using relays or repeaters and beamforming is used between the base station, the relays and the users. The base station communicate to non-line of sight user terminals (12) via relay (11) that is (Cho [0014]-[0016], figs. 1 and 2).
Therefore,  taking the teachings of it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a relay wherein the relay receives control signal from the based station of a controlling node to control the antennal elements in order to transmit the signal in a desired directions toward the location of each desired user equipment in order to achieve better communication and ensured a good channel and minimizing interference by directing the antenna beam toward the desired receiver
The combination above fails to teach wherein at least one metastructure cell from the first and second set of metastructure cells is coupled to a varactor, the varactor configured to alter a reactance of the at least one metastructure cell to provide a beamform having a beam width and a direction as determined by the varactor of the at least one metastructure cell.
However, Iigusa teaches and array antenna device wherein antennas or antenna elements can contain directional controller to supply control voltages to varactor diodes to change reactance values of diodes and control directivity of antenna accordingly (Iigusa abstract, [222], [0278], figs, 1, 30, 39).
Therefore, taking the teachings of Smoot, Miyagawa and Cho and Iigusa as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have mechanism to control the reactances, in doing so control the antennas, using varactors in order to control the metastructure cell, antennas, antenna beams, and/or beams direction to achieve better communication. 
Regarding claim 10:
(Smoot [0001]-[0003], figs. 3-4).
Regarding claim 11:
Smoot in view of Miyagawa in view of Cho and in view of Iigusa teaches wherein at least one of the set of reactance control devices comprises a varactor (Smoot [0189], fig. 6).
Regarding claim 12:
Smoot in view of Miyagawa in view of Cho and in view of Iigusa teaches wherein a set of reactance control devices for the first set of megastructure cells alters the reactance of the first set of megastructure cells to direct a radiation beam in the first direction (Smoot [0181]-[0182], [0189] figs. 6 and 21).
Regarding claim 13:
Smoot in view of Miyagawa in view of Cho and in view of Iigusa teaches wherein the set of transmissions is transmitted to the megastructure antenna by an antenna feed having a plurality of transmission lines (Smoot [0181]-[0182], [0189], figs. 6 and 21, wherein where antenna array cells inherently comprises a feed to feed the signal to be radiated).
Regarding claim 14:
Smoot in view of Miyagawa in view of Cho and in view of Iigusa teaches further comprising a subarray controller configured to control subarrays of megastructure cells (Smoot [0172], [0174]).
Regarding claim 15:
(Smoot [0173], figs. 6 and 21).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20110077013 A1, hereinafter “Cho”) in view of Smoot et al. (US 20180152235 A1, hereinafter “Smoot”), in view of Coldrey et al. (US 20120003925 A1, hereinafter “Coldrey”), and in view of Iigusa et al (US 20050206573 A1, hereinafter “Iigusa”).

Regarding claim 16:
Cho teaches a method to enhance wireless coverage to non-line-of-sight users (Cho Abstract, [0028], [0059], figs. 1 and 2, where Cho discloses a wireless communication network for communicating with users in line-of sight and users in non-line-of sight using light of sight users), comprising: 
intercepting a transmission and a control signal from a base station (Cho Abstract, [0028], [0059], figs. 1 and 2, where Cho discloses the relay or relays (11) receives data transmission from the base station (BS) and control or setting or grouping access such the communication can be established to the end user via the selected relay or relay group
identifying a first user in a first non-line-of-sight area from the base station based on the control signal (Cho Abstract, [0028], [0058]-[0059], figs. 1 and 2, where Cho discloses identifying user that moves into a non-line-of-sight path based on control signal); 
controlling a wireless device with antennas to reflect the transmission to the first user operating at a first frequency and to reflect transmission to a second user (Cho Abstract, [0028], [0058]-[0059], [0061], figs. 1 and 2, Cho teaches arrange the relay or group of relay to reflect or transmit the signal from the base station to the identify non-line-of-sight user)
Cho fails to teach controlling a first subarray of megastructure cells to reflect the transmission to the first user as a directional beamform and controlling a second subarray of megastructure cells to reflect the transmission to the second user as a directional beamform, in response to identifying a position of the first user with respect to the base station.
However, Cho teaches using antenna array in high frequency band to direct the communication beam to point in a desired direction (Cho [0010]-[0012]). Smoot teaches a communication system antenna for terminals can include flat panel antennas having arrays of radiating cells for receiving RF signals and arrays of radiating cells for transmitting RF signals (Smoot [0052]) and that the arrays antenna comprises control structure to adjust radiation field (beam) from the metamaterial scattering elements using holographic principles base on the position of the user with respect to the base station. The base station provide location of the user to the terminal to direct the beam to the terminal and the terminal location can be performed by the base station and send it to the terminal or the terminal can perform location determination of the user (Smoot [0166], [0169], figs. 6 and 21). 
 Furthermore, Coldrey teaches an improved repeater communication system where in a control node (eNodeB) communicate with a user equipment (UE). The communication between the eNodeB and the user equipment is obstructed by a building (235) for example. The eNodeB uses at least one repeater (225) to communicate with the User equipment, wherein the repeater/Relay is controlled by the controlling node eNodeB. The repeater received control signal from the eNodeB to direct its beam toward the user equipment (Coldrey [0019], [0024]-[0026], [0039], figs. 1-2).
(Coldrey [0003], [0008]).
The combination above fails to teach wherein at least one metastructure cell from the first and second set of metastructure cells is coupled to a varactor, the varactor configured to alter a reactance of the at least one metastructure cell to provide a beamform having a beam width and a direction as determined by the varactor of the at least one metastructure cell.
However, Iigusa teaches and array antenna device wherein antennas or antenna elements can contain directional controller to supply control voltages to varactor diodes to change reactance values of diodes and control directivity of antenna accordingly (Iigusa abstract, [222], [0278], figs, 1, 30, 39).
Therefore, taking the teachings of Smoot, Miyagawa and Cho and Iigusa as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have mechanism to control the reactances, in doing so control the antennas, using varactors in order to control the metastructure cell, antennas, antenna beams, and/or beams direction to achieve better communication. 
Regarding claim 17:
Cho in view of Smoot and in view of Coldrey and in view of Iigusa taches further comprising controlling a second subarray of megastructure cells to direct the transmission to a second user (Smoot [0166], [0169], fig. 21, Coldrey [0002], [0019].
Regarding claim 18:
Cho in view of Smoot, in view of Coldrey and in view of Iigusa taches wherein controlling a first subarray of megastructure cells comprises controlling a reactance of each megastructure cell in the first subarray (Smoot [0189], [0181]-[0182], figs. 6 and 21).
Regarding claim 19:
Cho in view of Smoot, in view of Coldrey and in view of Iigusa taches wherein the megastructure cells comprise metamaterial cells and the megastructure antenna comprises a multi-layer megastructure antenna (Smoot [0166], [0169], [0189], [0181]-[0182] figs. 6 and 21).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20110077013 A1, hereinafter “Cho”) in view of Smoot et al. (US 20180152235 A1, hereinafter “Smoot”) and in view of Coldrey et al. (US 20120003925 A1, hereinafter “Coldrey”) in view of Iigusa et al (US 20050206573 A1, hereinafter “Iigusa”).and in view of Vigano et al. (US 20150022421 A1, hereinafter “Vigano”).

Regarding claim 20:
The combination above teaches all the limitations of this claim except wherein the megastructure cells are hexagonal cells organized in a lattice.
However Vigano teaches the antenna arrays can have various arrangements and layouts of radiating elements. Stated another way, the radiating elements or radiating cells can be laid out in a number of different ways. In one example embodiment, and with momentary reference to FIG. 3, the antenna array can be a uniform array of radiating elements. And one of those arrangement is hexagonal cells organized in a lattice (Vigano [0031], fig. 3).
(Vigano [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 2, 2021